Title: To Benjamin Franklin from R. Parsons, 2 November 1778
From: Parsons, R.
To: Franklin, Benjamin


Sir
Chez Monsr: Pernet Cloitre des Jacobins, Rue St:Jaques 2d: Novr: 1778
Permit me (for the last time I shall ever presume to trouble you) to acquaint you that I have it now in my Power th’o upon very distressing and disagreable terms to obtain my liberty—My Landlord who I inform’d you Sir, in a former letter had seized all my cloaths &c: has at last come to a resolution to suffer me to depart for England— My declining health, which has suffered greatly, has I believe induced him to consent to this, lest an increasing indisposition might be attended with consequences that coud not fail of being disagreable to him—
He has been offered undoubted security for his money, but has thought proper to decline it; chusing rather to keep Possession of my cloaths till I am able to remit him the money due— By this choice he has put it totally out of my power to raise a trifle for the expences of my Journey, as he will not consent to part with even one suit of cloaths Thus unfortunately circumstanced, I am compelled once more to apply to Doctor Franklin for a trifling assistance to enable me before it be too late to recover the imprudent step that has been attended with such distress and trouble to me I do not pretend to solicit this favor for any of the reasons that inclined me to hope you woud assist me on my former applications— I only request it Sir, as an unhappy stranger, who has at Present no other means of extricating herself from the most disgraceful sufferings and difficulties, and who appeals to the feelings of a humane heart to enterest it in her favor— If you have any doubt Sir, of the truth of what I have advanced relative to myself, and my present situation; upon enquiry, (shoud you think it worth your while to make one) you will be soon convinced that circumstances are as I represent— I have taken the liberty of writing and enclosing this to the worthy Doctor Mc: Mahon, and of requesting his interest with you Sir, on this occasion— A small matter will carry me to London, and I have not the least doubt of being very soon able to discharge my Obligation in this Country— I beg leave Sir, to apologize for this trouble, and I flatter myself you will not be deaf to a request, upon the granting of which depends all my future welfare—
I have the honor to be with great respect Sir Your Most Obedient and Most Humble Servant
R: Parsons
 
Endorsed: Mrs Parsons.—
Notation: Paris 2. Novembre 1778.
